Citation Nr: 0023558	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right ankle fracture and sprain.


REPRESENTATION

Appellant represented by:  John Stevens Berry, Attorney 


INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which granted the veteran a 10 percent 
rating for residuals of a right ankle fracture and sprain.

The issue on appeal was denied by the Board of Veterans' 
Appeals (Board) in a decision in September 1998. In a 
Memorandum Decision by the Court of Appeals for Veterans 
Claims (Court) dated March 15, 2000, the September 1998 
decision was vacated and remanded.


REMAND

The veteran contends that the RO improperly denied the 
benefit sought on appeal.  He maintains that the 10 percent 
evaluation assigned for his right ankle fracture and sprain 
does not adequately reflect the severity of the disability.  
He states that chronic instability of his right ankle causes 
him to fall twice a day and to sprain his ankle two or three 
times a year.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating based upon an alleged increase 
in the severity of his service-connected disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  Once a 
claimant presents a well-grounded claim the VA has a duty to 
assist the claimant in developing facts which are pertinent 
to the claim.  Id.

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The veteran was first granted service connection for right 
ankle fracture and sprain by a rating decision in September 
1997.  The RO initially assigned a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  
That rating has remained in effect ever since.

In October 1992 the veteran sought VA treatment for a twisted 
right ankle.  Examination at that time showed lateral 
malleolar swelling with slight ecchymosis, normal range of 
motion, and minimal tenderness over lateral malleolus.  The 
medical report does not state that the veteran reported pain 
or that he was provided with or prescribed for pain 
medication.

In July 1997, on VA examination, the physician noted the 
veteran's service-connected right ankle fracture and lateral 
ligament instability but found no swelling or tenderness of 
the veteran's right leg below the knee, his right ankle 
joint, or his medial and lateral malleolus at the time of the 
examination.  Neither did the examiner find swelling, 
deformity, bruises, operation or tenderness of the right 
foot.  The examiner noted that the knee was free of 
impairment and that the right ankle joint had free range of 
motion for flexion, extension, inversion and eversion.  X-
rays of the right foot and ankle joint showed "old post 
calcification adjacent to the tip of the medial malleolus" 
but states that "the ankle mortise is otherwise normal in 
appearance."  The examiner described the x-rays as negative 
for both the right lower leg and right foot, and right foot 
bone and joint structures are described as normal.  The 
examiner further found the veteran's posture, gait, and right 
foot appearance and function to be normal and no secondary 
skin or vascular changes.  Finally, the examiner noted that 
the veteran denied ankle pain or use of pain medication.

Private medical records disclose that the veteran sought 
treatment for his right ankle in May through July 1997.  
The private physician noted an "impression" of "lateral 
ankle ligament instability."  The examiner also noted 
"some tenderness laterally and a little bit 
anteromedially" and pain upon a full plantar flex.  X-rays 
are reported as showing "what appears to have been an 
avulsion fragment off the medial malleolus.  The mortise 
still looks healthy.  There is some narrowing of the 
articular cartilage."  The examiner noted nothing 
"significant laterally.  Stress views of the anterior 
drawer show that he translates 7 mm anteriorly and with 
inversion stress [the veteran] opens up 10 degrees."  The 
private physician noted that the veteran should wear "a 
Swedo brace to use for athletic activities and when he is 
on uneven terrain."  The veteran was provided with "some 
samples of Naprosyn EC" but with no other pain or other 
medications.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim as directed by the Court and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a right ankle disability since 
July 1997.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the current extent and severity of the 
service-connected right ankle disability.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail. 
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, with a full description of the 
effects of disability upon his ordinary 
activity.   

The examiner should specifically note the 
extent of any instability of the right ankle 
and whether the veteran's assertions that he 
falls twice a day due to his service-
connected right ankle condition is supported 
objective pathology.

An opinion also should be provided regarding 
whether pain significantly limits functional 
ability during flare-ups or with extended 
use. Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record. The 
provisions of 38 C.F.R. § 4.40 (2000) and 
38 C.F.R. § 4.45 (2000) specifically 
should be considered. If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




